DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/02/2021 has been entered. Claims 1-6 and 8-22 remain pending in the application. Claim 1 is amended. Claim 7 is canceled. Claim 1 additional recites as amended “with exception of a straight tubular connector”. Claims 15-22 are withdrawn. Applicant’s provided Terminal Disclaimer overcome double patenting rejection previously set forth in the Non-Final Office action mailed 08/04/2021
Claims 1-6 and 8-14 are examined on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10265499 and 8708999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9/12/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant has amended the claims to further recite “a urine collection bag enveloping an interior volume and sealed with exception of a straight tubular connector having a lumen, the straight tubular connector attached to both the proximal end of the urinary catheter and the urine collection bag, the urine collection bag, the urine collection bag housed within the inner open portion of the enclosure”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong, Knapp, Conway, and O’Brien.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2016/0001037, hereinafter "Hong") in view of O’Brien et al (US 20150105756 A1, hereinafter ‘O’Brien’).
Regarding claim 1, the first embodiment (figures 1-14) of Hong discloses a urinary catheter system (figures 4, urinary catheter and enclosure system 400) comprising:
A urinary catheter (figure 4, catheter 104) having a distal end (figure 4, distal end 105) configured for insertion into a urethra ([0134] the catheter 104 has a distal end 105 configured for insertion into a urethra) and proximal end (figure 4, proximal end 106);
A sheath (figure 4, sheath 404) slidably disposed over a portion of the urinary catheter near the distal end ([0134] hygienic sheath 404 is disposed on a portion of the catheter 104 near its distal end 105) and configured to allow the urinary catheter to be advanced into the urethra without directly touching the urinary catheter ([0135] the slidably sheath 404 allows a user to advance the catheter 104 out of the enclosure and into the urethra without touching the catheter 104);
An enclosure for housing the urinary catheter (figures 5-8, enclosure 402) for housing the urinary catheter, the enclosure comprising:
a bottom member (figure 8, bottom member 810) comprising a base (base of bottom member 80) and an inner wall (figure 6a, inner peripheral wall 824) with an inner hole (figure 8, inner hole 808) leading to an inner open portion of the enclosure; and 

	a straight tubular connector (figure 4, funnel 418, and referring figure 4, the funnel 418 is straight tubular shape) having a lumen (inner lumen of funnel 418) attached to proximal end of the urinary catheter ([0134] “A funnel 418 may be disposed at the proximal end 106 of the catheter 104”).
	The first embodiment of Hong does not disclose a urine collection bag enveloping an interior volume and sealed with exception of a straight tubular connector attached to the urine collection bag, the urine collection bag housed within the inner open portion of the enclosure.
	Hong teaches a second embodiment (figures 19-22) of a urinary catheter system (figure 19A, enclosure 1902) comprising a urine collection bag (figure 19a, urinary drainage bag 1906) enveloping an interior volume (interior volume of urinary drainage bag 1906), a connector attached to the urine collection bag ([0157] “the catheter 104 may have a funnel attached to a urinary drainage bag 1906”), the urine collection bag housed within the inner open portion (figure 22, mini-storage space 2050) of the enclosure ([0159], the bag can be stored in the center of the portably functional receptacle 2040, which is consistent with the enclosure 1902 as set forth above).
The second embodiment of Hong provides the funnel that couples both the catheter and the urine catheter bag and utilizing the middle portion to store the bag in order to allow the user to collect 
The modified Hong is still silent as to the urine collection bag sealed with exception of connector.
O’Brien teaches an urine collection assembly relatively pertinent to problem posed by Applicant of connecting urine catheter to the urine collection bag sealed with exception of connector comprising a catheter (figure 3, 12), a urine collection bag (figure 3, 22), and a connector (figure 3a, cylindrical barrel portion 18) and the urine collection bag sealed with exception of a connector ([0033] The cylindrical barrel portion 18 is sealed within the cylindrical attachment port 24 (FIG. 3) to provide a closed collection system), the connector attached to both the proximal end of the urinary catheter (Referring figure 3b, end of catheter comprising cylindrical barrel portion 18) and the urine collection bag (figure 3a, urine collection bag 22).
O’Brien provides the cylindrical barrel portion 18 that provides the closed collection system between the catheter and the urine collection bag in order to eliminate any possibility of leakage at the juncture of the catheter and the collection bag ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of Hong to incorporate the teachings of the O’Brien, and provides the urine collection bag 
Regarding claim 2, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	Hong, as modified by O’Brien, does not explicitly teach an outer diameter of the enclosure is no greater than 60 millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hong to have a maximum diameter of 60 millimeters since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instance case, the device of Hong would not operate differently with the claimed diameter and since the device of Hong is intended to be compact and portable ([0053]). Further, applicant places no criticality on the range claimed, indicating simply that the diameter "may" be within the claimed ranges (Specification pp. [0052] “the outer diameter of the enclosure 104, might be less than or equal to about 60 millimeters”).
Regarding claim 3, Hong, as modified by O’Brien, teaches the device according to Claim 1.
The first embodiment of Hong further discloses the inner wall of the bottom member of the enclosure comprises multiple curved, vertical slats, and wherein at least some of the 2 vertical slats include a snap lock member for locking with a corresponding feature of the top member (see Examiners annotated figure 7A below).

    PNG
    media_image1.png
    392
    584
    media_image1.png
    Greyscale


	Regarding claim 4, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	The first embodiment of Hong further discloses two of the multiple vertical slats have a different curvature than the other multiple vertical slats, to form the inner hole in the inner wall (See Examiner’s annotated figure 7A above, vertical slats where forms the inner hole have a different curvature than the other vertical slats).
	Regarding claim 5, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	The first embodiment of Hong further discloses the outer hole in the outer wall of the top member of the enclosure is formed by:
An outer edge portion (figure 5b, handle portion 516) that is flexible to allow for pressing by the user to stop movement of the catheter into or out of the outer hole ([0136] user’s finger pinching the handle portion radially inward, thus pinching the catheter and restricting movement of the catheter through the outer hole); 


    PNG
    media_image2.png
    432
    469
    media_image2.png
    Greyscale

Regarding claim 9, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	The first embodiment of Hong further discloses the sheath comprises at least one outward facing protrusion (see figures 12B, sheath 1206 comprises a protrusion) to facilitate gripping the sheath and sliding the sheath along the catheter by a user ([0150] The various different shapes and configurations illustrated may be advantageous for gripping the sheaths).
Regarding claim 11, Hong, as modified by O’Brien, teaches the device according to Claim 1.
The first embodiment of Hong further discloses the device further comprising a hygienic sleeve (figure 2a, flexible tubing 201) disposed over at least a portion of the catheter to prevent contamination of the catheter before and during insertion into the urethra ([0085] inside of the flexible tubing is sealed against air and any consequent contact with infectious elements)
Regarding claim 12, Hong, as modified by O’Brien, teaches the device according to Claim 11.
The first embodiment of Hong further discloses the hygienic sleeve comprises a material selected from the group consisting of plastics and polymers ([0081] flexible tubing might be made of a relatively flexible material, such as silicone, polyvinyl chloride, and another plastic material).
	Regarding claim 13, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	The first embodiment of Hong further discloses the enclosure comprises a disposable package (figures 1A-C, package 100), and wherein the catheter, the sheath and the urine collection bag are completely removable from the enclosure ([0053] the catheter system include a disposable urinary catheter and a packaging device for the catheter)
	Regarding claim 14, Hong, as modified by O’Brien, teaches the device according to Claim 1.
	The first embodiment of Hong further discloses the device comprising a package ([0053] compact catheter system include a disposable urinary catheter, packaging and optionally one or more other components, such as one or more lubricants, wipes, urinary collection bag or the like) for storing the urinary catheter, the sheath, the enclosure, and the urine collection bag before use.
	Hong, as modified by O’Brien, does not explicitly teaches the package above is tear-drop shaped. However, it would have been an obvious matter of design choice to have tear-drop shaped, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In Re Dailey, 149 USPQ 487(CCPA 1976).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of O'Brien, and in further view of Knapp et al (US 9,694,113, hereinafter 'Knapp')
	Regarding claim 6, Hong, as modified by O’Brien, teaches the device according to claim 1.
	The first embodiment of Hong does not teach an adapter coupled between the urine collection bag and the proximal end of the catheter, wherein the adapter allows the urine collection bag to be 
	The second embodiment of Hong teaches an adapter ([0157] funnel is provided between catheter 104 and a urinary drainage bag 1906) coupled between the urine collection bag and the proximal end of the catheter.
	Hong provides a funnel between a catheter and a drainage bag in order to collect the urine into the urine bag instead voiding into the toilet [0157], and this would prevent urinary tract infection from environment by using sanitary holding element like the drainage bag. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of the first embodiment to incorporate the teachings of the second embodiment and provide an adapter between the proximal end of the catheter and the urine collection bag.
	The device of Hong is still silent as to the adapter allows the urine collection bag to be removed from the proximal end of the catheter and a new urine collection bag to be attached to the catheter.
	Knapp teaches the device (figure 7a, the packaged catheter 10), comprising an adapter (figure 7a, funnel 26), coupled between the urine collection bag (figure 7a, bag 40) and the proximal end of the catheter (figure 7a, conduit 17a), and the adapter allows the urine collection bag to be removed from the proximal end of the catheter and a new urine collection bag to be attached to the catheter (col. 5 lines 53-57, which can be subsequently be detached from the funnel 26 and either emptied and sanitized, or disposed of).
	Knapp provide a funnel to the catheter which removably couples a bag to the catheter (col. 5 lines 53-57), in order to dispose a used bag and therefore prevent exposure to contaminants to the user (col. 5 lines 45-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adapter of Hong, as modified by 
Regarding claim 8, Hong, as modified by O’Brien and Knapp, teaches the device according to Claim 6.
The first embodiment of Hong further discloses the adapter comprises a bend (see figure 14, and [0152], funnel may have a bend configuration).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of O'Brien and in further view of Conway et al (US 9,707,375, hereinafter 'Conway').
Regarding claim 10, Hong, as modified by O’Brien and Knapp, teaches the device according to Claim 1.
Hong does not teach the sheath comprises at least one inward facing protrusion to facilitate sliding the sheath along the catheter by a user.
Conway teaches the sheath (figure 1, flared gripper 1) at least one inward facing protrusion (figure 2, ribs 23, pebbles 25, and roughening 27, fig 3 lines 66-67, such textures can also be employed on the inner surface of flared gripper 1) to facilitate sliding the sheath along the catheter by a user.
Conway provides optional texture to the catheter grip in order to increase friction with the surface of the catheter when the compressive force is applied to the grip (col. 3 lines 35-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath of Hong, as modified by O’Brien, to incorporate the teachings of Conway and provide at least one inward facing protrusion to facilitate sliding the sheath along the catheter by a user.
Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maki et al (US 2009/0071851) teaches a receptacle for a catheter that utilizes middle portion for a storage space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781